DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 8-12 in the reply filed on 06/09/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deivasigamani et al. US20170234550.
Regarding claim 8, Deivasigamani et al. US20170234550 discloses a heating system for heating a fluid, said heating system comprising: 
(a) a fluid conductor for receiving the fluid at an inlet at a first temperature and supplying the fluid at an outlet at a second temperature that is higher than the first temperature (Fig. 3, inlet 38, outlet 40), 
said fluid conductor comprising 
a first heat exchanger (coil heat exchanger 6) configured for receiving heat from a heating flow of a first heat source (burner 44) and 
a second heat exchanger configured for receiving heat from a second heat source (heat exchanger 26); and 
(b) a heat pump (Fig. 3, corresponding to compressor 74) comprising an evaporator disposed within the heating flow and a condenser thermally coupled to said second heat exchanger (heat transfer coil 18), 
wherein the heating flow is further thermally extracted by said evaporator and transferred via said second heat exchanger to the fluid (Fig. 3), reducing the load required of said first heat source to raise the fluid from the first temperature to the second temperature (the functional limitation amounts to a desired result or intended use of the device.  In the present case, the prior art device discloses the necessary heat exchangers and conduits).
Regarding claim 9, Deivasigamani further discloses the heating system of claim 8, wherein said first heat source comprises a gas-fired burner and a blower configured for generating said heating flow (burner 44, blower 58).
Regarding claim 10, Deivasigamani further discloses the heating system of claim 8, wherein said first heat source comprises a blower configured for generating said heating flow (blower 58).
Regarding claim 11, Deivasigamani further discloses the heating system of claim 8, wherein said second heat exchanger comprises a plate-type heat exchanger (plate heat exchanger 26).
Regarding claim 12, Deivasigamani further discloses the heating system of claim 8, wherein said first heat exchanger comprises a coil (coil 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762            

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762